United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1534
Issued: March 1, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 8, 2015 appellant filed a timely appeal from an April 10, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are:
(1) whether OWCP properly terminated appellant’s wage-loss
compensation and medical benefits effective April 12, 2013 because she no longer had any
residuals or disability causally related to her accepted employment injury; and (2) whether
appellant met her burden of proof to establish any continuing employment-related residuals or
disability after April 12, 2013.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant contends that she sustained a work-related ankle injury. She further
contends that the employing establishment offered her a modified job assignment and then
refused to allow her to perform the job which resulted in the termination of her case.
FACTUAL HISTORY
OWCP accepted that on January 15, 2011 appellant, then a 41-year-old city carrier,
sustained a right ankle sprain when she slipped and fell while delivering mail. She stopped work
on January 21, 2011. Appellant received wage-loss compensation beginning March 19, 2011.
In medical reports dated January 21 to October 13, 2011 and undated reports, appellant’s
attending physicians, Dr. Jerome Antony, a Board-certified internist, and Dr. Stacey Bielinski, a
podiatrist, diagnosed sprain, ankylosis/insufficiency, and plantar fasciitis of the right ankle
causally related to her January 15, 2011 employment-related injury and that she was totally
disabled for work during this period.
By letter dated December 12, 2011, OWCP referred appellant, together with a statement
of accepted facts (SOAF), a list of questions, and the medical record, to Dr. James P. Elmes, a
Board-certified orthopedic surgeon, for a second opinion. In a January 3, 2012 report, Dr. Elmes
reviewed the SOAF and medical record and provided examination findings. He diagnosed right
ankle sprain, right plantar fasciitis, nonspecific right foot and right ankle pain, right ankle
deconditioning, nonspecific low back pain, and exogenous obesity. Dr. Elmes opined that
appellant’s diagnosed right ankle and right foot conditions were medically connected to her
accepted January 15, 2011 employment injury. He concluded, however, that she could return to
modified-duty work with restrictions on a graduated work schedule for six weeks and then return
to full-duty work.
On March 16, 2012 OWCP found a conflict in medical opinion between Drs. Elmes,
Antony, and Bielinski regarding whether appellant continued to have work-related disability and
need for further medical treatment. To resolve this conflict, it referred her to Dr. Jaroslaw B.
Dzwinyk, a Board-certified orthopedic surgeon, for an impartial medical examination.
In an April 23, 2012 report, Dr. Dzwinyk related a history of the January 15, 2011
employment injury and appellant’s medical treatment, and reviewed the medical record. On
physical examination, he reported that she was cooperative and exhibited no pain behaviors.
Appellant had a normal gait. On examination of the right ankle, Dr. Dzwinyk found no swelling
or discoloration. Tenderness to superficial palpation was elicited diffusely in all aspects of the
ankle, heel, etc. Passive range of motion was recorded at 20 degrees of dorsiflexion and 50
degrees of plantar flexion. Subtalar motion was unrestricted and painless. Dr. Dzwinyk
reviewed x-rays of the right ankle performed at the time of injury which revealed no
abnormalities.
A magnetic resonance imaging (MRI) scan ordered by Dr. Richard N. Egwele, a Boardcertified orthopedic surgeon, dated March 30, 2011 demonstrated nonspecific edema of the
medial talar dome, possibly bony contusion with no other abnormalities. An October 20, 2011
right ankle MRI scan showed no change from the previous study with a small area of mild bony
edema noted on the medial aspect of the talar dome. There was no associated fracture or

2

evidence of articular cartilage disruption. Dr. Dzwinyk diagnosed resolved right ankle sprain
causally related to the accepted January 15, 2011 work injury. He related that appellant’s current
symptoms were out of proportion to objective findings on physical examination and radiologic
imaging. Dr. Dzwinyk opined that she was fit to return to full duties as a city letter carrier
without any work restrictions. He concluded that no additional treatment was required for the
accepted January 15, 2011 work-related injury as this condition had resolved.
In duty status reports (Form CA-17), treatment notes, and attending physician’s reports
(Form CA-20) dated April 2, 2012 to February 7, 2013, Dr. Joseph G. Thometz, a Boardcertified orthopedic surgeon, found that appellant had a right ankle sprain causally related to her
January 15, 2011 work injury. He advised that she could return to work with restrictions as of
April 2 and June 7, 2012. A March 6, 2012 functional capacity evaluation (FCE), performed by
a physical therapist on behalf of Dr. Thometz, indicated that appellant could perform modified
light-duty work.
By notice dated February 28, 2013, OWCP advised appellant that it proposed to
terminate her wage-loss compensation and medical benefits based on Dr. Dzwinyk’s April 23,
2012 report. It afforded her 30 days to submit additional evidence or argument regarding the
proposed termination.
In a treatment note and Form CA-20 report dated March 25, 2013, Dr. Thometz reiterated
his diagnosis of right ankle sprain, opinions on causal relationship, and appellant’s capacity to
perform light-duty work. On the form report, he checked a box marked “yes” in response to a
question regarding whether appellant’s diagnosed condition was work related.
By decision dated April 12, 2013, OWCP finalized the termination of appellant’s wageloss compensation and medical benefits effective that day. It found that the weight of the
medical opinion evidence rested with Dr. Dzwinyk’s April 23, 2012 report.
On April 16, 2013 appellant requested an oral hearing before an OWCP hearing
representative. In an August 7, 2013 letter, she contended that she had a life-altering right ankle
injury and other conditions that may never resolve.
Appellant submitted a December 22, 2011 work capacity evaluation (Form OWCP-5c)
from Dr. Bielinski who advised that appellant was unable to perform her usual job because she
could not walk or stand for prolonged periods, but she could work eight hours a day with
restrictions. Dr. Bielinski noted that the restrictions were indefinite. In an undated Form CA-20
report, she provided a history that appellant had fallen while delivering mail. Dr. Bielinski
diagnosed sprain, plantar fasciitis, and tarsal tunnel of the right ankle. She indicated with an
affirmative mark that the diagnosed conditions were caused or aggravated by work activity.
Dr. Bielinski advised that appellant was totally disabled from January 15, 2011 through
February 2, 2012. She concluded that appellant could perform sedentary work.
In a January 13, 2012 report, Dr. Juan Valdez, a Board-certified physiatrist, found that
nerve conduction and electromyogram (NC/EMG) studies of appellant’s right foot and ankle
were consistent with right tarsal tunnel syndrome.

3

In December 13, 2012 to July 31, 2013 form reports and treatment notes, Dr. Thometz
reiterated his diagnosis of right ankle sprain, and opinions on causal relationship and appellant’s
work capacity. His opinion on causal relationship consisted of a checkmark in a box marked
“yes” in response to whether her condition was work related.
On August 13 and September 27, 2013 Dr. Malcom D. Herzog, a podiatrist, provided a
history of the January 15, 2011 work injury. He noted appellant’s complaint of severe radiating
pain both proximally and distally along the course of the posterior tibial nerve, intermittent
burning, numbness, and tingling along the plantar aspect of the right foot, and intermittent
burning numbness and tingling in the first second and third toes of the right foot. Appellant’s
pain was becoming more severe. Dr. Herzog reviewed an August 9, 2013 MRI scan which
revealed a sprained anterior talar ligament along the anterior lateral aspect of the right ankle,
fusion within the posterior capsule recess of the ankle joint capsule with a ganglion cyst, and
degenerative osteoarthropathy involving the sub-talar joints of the right rear foot. He diagnosed
anterior talofibular ligament sprain, lateral gutter syndrome, tarsal tunnel syndrome, and bursitis
tenosynovitis of the right foot.
Dr. Herzog opined that appellant had sustained a work injury in January 2011 and that
she continued to suffer extreme pain in the anterior talofibular ligament region and the lateral
gutter area of her right foot. He noted that she had developed consequential injuries causing the
tarsal tunnel area of her right foot to be extremely active and painful. Dr. Herzog noted that if
physical therapy and conservative modalities were not approved, appellant’s condition would
worsen and result in her prolonged disability and possible surgery, including right foot tarsal
tunnel release, anterior talofibular ligament repair, and lateral gutter release. In the
September 27, 2013 report, he described the development of consequential right ankle tarsal
tunnel syndrome. Due to lateral ankle instability appellant ambulated with a supinated gait
which created a tri-plane motion consisting of simultaneous adduction, plantar flexion, and
inversion of the right foot. This created impingement of the tarsal tunnel canal and resulted in
tarsal tunnel syndrome. Dr. Herzog opined that appellant’s tarsal tunnel syndrome was a direct
result of her work-related injury. In CA-17 and CA-20 form reports dated September 17,
October 22, and November 26, 2013, he noted that the date of injury was January 15, 2011 and
diagnosed right ankle sprain. In the CA-20 form reports, Dr. Herzog indicated by checking a
box marked “no” that appellant’s right ankle sprain was not caused or aggravated by an
employment activity. He advised that she could not perform her regular work, but she could
work with permanent restrictions.
In a December 5, 2013 decision, an OWCP hearing representative affirmed the April 12,
2013 termination decision. He found that the medical evidence submitted was insufficient to
outweigh Dr. Dzwinyk’s April 23, 2012 impartial medical opinion.
On January 16, 2014 appellant requested reconsideration and a review of the written
record by an OWCP hearing representative.
In clinical notes dated September 17, 2013 to January 7, 2014, Dr. Herzog related that
appellant had continued symptoms. He reiterated his opinion that she had developed tarsal
tunnel of the medial aspect of the right ankle as a consequence of her accepted January 15, 2011
employment injury. In an undated letter, Dr. Herzog noted that he checked the wrong box on the

4

November 26, 2013 Form CA-20 report. He should have responded “yes” to the question
whether the diagnosed condition was caused or aggravated by an employment activity.
In CA-20 and CA-17 form reports dated September 17, 2013 to March 25, 2014,
Dr. Herzog reiterated his diagnoses of anterior talofibular ligament sprain, lateral gutter
syndrome, tarsal tunnel syndrome, and bursitis tenosynovitis of the right foot. In the CA-20
form reports, he indicated with an affirmative mark that the diagnosed conditions were caused or
aggravated by an employment activity. Dr. Herzog advised that appellant was totally disabled
commencing August 13, 2013.
In an April 4, 2014 decision, OWCP denied appellant’s request for a review of the
written record. As she had previously received an oral hearing, appellant was not entitled to a
second hearing or a review of the written record as a matter of right. OWCP considered the
request within its discretion and found that the matter could be equally well addressed through
reconsideration.
On April 19, 2014 appellant requested reconsideration of the April 12, 2013 decision and
submitted evidence. In CA-20 and CA-17 form reports and clinical notes dated February 25 to
June 10, 2014, Dr. Herzog noted appellant’s continuing right ankle and right foot symptoms. He
reiterated his diagnoses of anterior talofibular ligament sprain, lateral gutter syndrome, tarsal
tunnel syndrome, and bursitis tenosynovitis of the right foot. Dr. Herzog also reiterated that
appellant was totally disabled as of August 13, 2013. In the April 29, 2014 CA-20 form report,
he again indicated with an affirmative mark that the diagnosed conditions were caused or
aggravated by work activity.
In a July 7, 2014 decision, OWCP denied modification of the April 4, 2014 decision. It
found that the medical evidence submitted was insufficient to outweigh the special weight
accorded to Dr. Dzwinyk’s April 23, 2012 impartial medical opinion.
On January 15, 2015 appellant requested reconsideration. In CA-20 form reports dated
June 10 to November 18, 2014, Dr. Herzog again indicated with a checkmark that appellant’s
anterior talofibular ligament sprain, lateral gutter syndrome, tarsal tunnel syndrome, and bursitis
tenosynovitis of the right foot were caused or aggravated by the January 5, 2011 employment
incident. He advised that she could return to light-duty work on August 18, 2014. In CA-17
form reports, an excuse/return to work note, and a light-duty status report dated July 8 to
October 17, 2014, Dr. Herzog reiterated his diagnosis of right ankle sprain and opinion regarding
appellant’s work capacity. In CA-17 form reports dated September 16, October 17, 2014, he
advised her that she could return to full-time regular work with restrictions. In a February 3,
2015 Form CA-17 report, Dr. Herzog released appellant to full-time regular work with no
restrictions. In reports and a clinical note dated July 8 and 15, 2014, he again opined that she had
right foot tarsal tunnel syndrome as a result of her January 15, 2011 work injury and that her
condition would worsen if the necessary medical treatment was not approved. Dr. Herzog also
reiterated the development of injury provided in his previous September 27, 2013 report. In
clinical notes dated September 16 and November 18, 2014, and January 6, 2015, he
recommended that appellant could return to light-duty work with a slight increase in her work
duties until she could perform full-duty tasks. On September 16, 2014 Dr. Herzog ordered an
FCE.

5

By decision dated April 10, 2015, OWCP denied modification of the July 7, 2014
decision. It found that Dr. Herzog’s reports were insufficient to establish that appellant had any
continuing residuals or disability due to her January 15, 2011 work injury.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
termination or modification of an employee’s benefits.2 It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.3
The burden of proof includes the necessity of furnishing rationalized medical opinion evidence
based on a proper factual and medical background.4 The right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability compensation.5 To
terminate authorization for medical treatment, OWCP must establish that appellant no longer has
residuals of an employment-related condition, which require further medical treatment.6
FECA provides that if there is disagreement between an OWCP-designated physician and
the employee’s physician, OWCP shall appoint a third physician who shall make an
examination.7 For a conflict to arise the opposing physicians viewpoints must be of virtually
equal weight and rationale.8 Where OWCP has referred the case to an impartial medical
examiner to resolve a conflict in the medical evidence, the opinion of such a specialist, if
sufficiently well reasoned and based upon a proper factual background, must be given special
weight.9
ANALYSIS -- ISSUE 1
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits as of April 12, 2013. OWCP accepted that on January 15,
2011 appellant sustained a right ankle sprain while in the performance of duty. She stopped
work on January 21, 2011. OWCP determined that a conflict in medical evidence had been
created between the opinions of appellant’s treating physicians, Dr. Antony and Dr. Bielinski,
and the OWCP referral physician, Dr. Elmes, as to whether appellant continued to be disabled
2

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

3

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

5

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

6

A.P., Docket No. 08-1822 (issued August 5, 2009); James F. Weikel, 54 ECAB 660 (2003); Pamela K.
Guesford, 53 ECAB 727 (2002).
7

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321; Shirley L. Steib, 46 ECAB 309, 317 (1994).

8

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

9

Gary R. Sieber, 46 ECAB 215, 225 (1994).

6

due to residuals of her accepted condition. It referred appellant to Dr. Dzwinyk for an impartial
medical examination pursuant to 5 U.S.C. § 8123(a).
Dr. Dzwinyk conducted an impartial medical examination on April 23, 2012 and
reviewed appellant’s history of injury and medical history. He diagnosed resolved right ankle
sprain causally related to the accepted January 15, 2011 work injury. Dr. Dzwinyk performed an
extensive review of the medical records and found essentially normal findings on examination
which led him to opine that appellant’s accepted injury had resolved. He advised that her current
symptoms were out of proportion to objective findings on physical examination and radiologic
imaging. Dr. Dzwinyk opined that appellant was fit to return to full duties as a city letter carrier
without any work restrictions. He concluded that no additional treatment was required for the
accepted January 15, 2011 work-related injury.
The Board finds that Dr. Dzwinyk’s report represents the weight of the medical evidence.
Dr. Dzwinyk provided a detailed report reviewing the medical and employment injury history,
medical records, and physical examination findings. He concluded, with supporting medical
rationale, that appellant had no residuals from the accepted right ankle condition and was able to
return to full-duty work without limitations. As Dr. Dzwinyk’s report is based on a proper
factual history, he provided findings and included rationalized medical reasoning, supporting his
conclusions, the Board finds that OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits.10
The Board further finds that the additional medical evidence submitted by appellant prior
to the termination of benefits is insufficient to overcome the weight accorded to Dr. Dzwinyk or
to create a new medical conflict. Dr. Thometz’s form reports and treatment notes dated April 2,
2012 to February 7, 2013 are of diminished probative value. In the Form CA-20 reports, he used
only an affirmative mark to relate his opinion on causal relationship. The Board has held that an
opinion on causal relationship which consists only of a physician checking “yes” on a medical
form report without further explanation or rationale is of little probative value.11 Other reports
from Dr. Thometz also did not provide any medical rationale to support that appellant had
continuing residuals or disability attributable to the January 15, 2011 right ankle sprain.12 Thus,
this evidence is of limited probative value.
The Board finds that OWCP met its burden of proof to terminate appellant’s benefits
effective April 12, 2013.
LEGAL PRECEDENT -- ISSUE 2
It is well established that after termination or modification of benefits, clearly warranted
on the basis of the evidence, the burden for reinstating compensation benefits shifts to appellant.
In order to prevail, appellant must establish by the weight of the reliable, probative, and
10

See Bryan O. Crane, 56 ECAB 713 (2005).

11

Alberta S. Williamson, 47 ECAB 569 (1996).

12

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

7

substantial evidence that she had an employment-related disability or residuals which continued
after termination of compensation benefits.13
ANALYSIS -- ISSUE 2
OWCP accepted that appellant sustained a right ankle sprain. It properly terminated her
wage-loss compensation and medical benefits effective April 12, 2013 based on the opinion of
Dr. Dzwinyk, the referee physician, who found that the accepted right ankle sprain had ceased
without residuals and that appellant could return to her regular work duties with no restrictions.
The burden then shifted to appellant to demonstrate that she continued to have residuals or
disability for work on and after April 12, 2013 due to the accepted injury.14
After the termination of benefits, appellant submitted numerous medical reports. Reports
from Dr. Herzog dated August 13 and September 27, 2013 listed findings and diagnosed
appellant with anterior talofibular ligament sprain, lateral gutter syndrome, tarsal tunnel
syndrome, and bursitis tenosynovitis of the right foot. He opined that she continued to have
residuals and consequential injuries from the accepted January 2011 work injury as she had
extreme pain in the anterior talofibular ligament region and lateral gutter area of her right foot.
Dr. Herzog related that appellant’s consequential right ankle tarsal tunnel syndrome resulted
from lateral ankle instability which caused her to ambulate with a supinated gait that created a
tri-plane motion consisting of simultaneous adduction, plantar flexion, and inversion of the right
foot which created impingement of the tarsal tunnel canal.
While Dr. Herzog supported causal relationship, he did not clearly explain the
mechanism through which the January 15, 2011 accepted right ankle sprain caused the tarsal
tunnel syndrome. Medical reports without adequate rationale on causal relationship are of
diminished probative value and do not meet an employee’s burden of proof.15 Dr. Herzog also
provided various Form CA-20 reports which indicated with an affirmative mark that the
diagnosed condition was caused by the accepted January 15, 2011 employment injury. The
Board has held, however, that when a physician’s opinion on causal relationship consists only of
checking a box marked “yes” to a form question, that opinion has little probative value and is
insufficient to establish causal relationship.16 Consequently, these form reports are of diminished
probative value and insufficient to meet appellant’s burden of proof.
Appellant also provided an undated Form CA-20 report from Dr. Bielinski which also
indicated with an affirmative mark that appellant had a sprain, plantar fasciitis, and tarsal tunnel
of the right ankle causally related to the accepted January 15, 2011 injury. As explained, a
physician’s opinion on causal relationship, which consists only of checking a box marked “yes”
to a form question has little probative value.17 Furthermore, Dr. Bielinski was on one side of the
13

See Virginia Davis-Banks, 44 ECAB 389 (1993); see also Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992).

14

Virginia Davis-Banks, id.

15

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

16

See supra note 11; see also Lillian M. Jones, 34 ECAB 379 (1982).

17

Id.

8

conflict in medical evidence that was resolved by Dr. Dzwinyk. The Board has held that
submitting a report from a physician who was on one side of a medical conflict that an impartial
specialist resolved is, generally, insufficient to overcome the weight accorded to the report of the
impartial medical examiner or to create a new conflict.18 Similarly, Dr. Thometz provided Form
CA-20 reports subsequent to the termination of benefits which provided diagnoses and checked a
box “yes” on the form as to whether appellant’s condition was work related. He did not provide
any medical rationale to support his opinion on causal relationship. Thus, this evidence is of
limited probative value and insufficient to meet appellant’s burden of proof.
Other medical evidence received by OWCP after the termination of benefits is of limited
probative value as it does not specifically address whether appellant’s condition is causally
related to the January 15, 2011 right ankle sprain. The Board has held that medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.19
For these reasons, the medical evidence submitted after OWCP’s termination of benefits
is insufficient to meet appellant’s burden of proof to establish continuing residuals or disability
due to her accepted right ankle condition.
On appeal, appellant contends that she sustained a work-related ankle injury. She further
contends that the employing establishment offered her a modified job assignment and then
refused to allow her to perform the job which resulted in the termination of her case. OWCP
accepted appellant’s claim for a right ankle sprain and paid compensation benefits. As discussed
above, her wage-loss compensation and medical benefits were terminated because the medical
evidence established that she no longer had any residuals or disability causally related to her
accepted January 15, 2011 employment injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective April 12, 2013. The Board further finds that appellant failed to meet
her burden of proof to establish any continuing employment-related residuals or disability after
April 12, 2013.

18

Jaja K. Asaramo, 55 ECAB 200 (2004).

19

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009); K.W.,
59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, id.; Michael E. Smith, 50 ECAB 313 (1999).

9

ORDER
IT IS HEREBY ORDERED THAT the April 10, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 1, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

